DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3, 7-13, 15, and 17-20 are pending this office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 23rd, 2022 has been entered.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on June 29th, 2022 and August 30th, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Response to Amendment
This office action is in response to applicant’s communication filed on May 23rd, 2022. The Applicant’s remark and amendments to the claims were considered with the results that follow.
In response to the last Office Action, claims 4-6, and 16 have been canceled. Claims 1 and 13 have been amended. As a result, claims 1, 3, 7-13, 15, and 17-20 are pending in this application.

Response to Arguments
Applicant’s argument and amendments filed on May 23rd, 2022, with respect to the rejections of independent claims 1, 7, and 13 under 35 U.S.C 103, where the applicant asserts that Shimizu and Gordon does not teach or suggest “the available space tracking metadata hierarchy tracks allocation of a plurality of sparse virtual space segments using a plurality of counters...specifies a number of sparse virtual space segments that are available, wherein...the second level is below the first level in the available space tracking metadata hierarchy, wherein the first counter is a slice group counter, and wherein the second counter is a sector counter or a slice counter” as recited in independent claims 1 and 13. Examiner agreed that cited reference, Shimizu and Gordon, does not teach the amended limitations as cited above, the cited rejections have been with withdrawn under 35 U.S.C 103 in independent claims 1 and 13, however upon further consideration, a new ground of rejection in view of U.S Patent Application Publication 2016/0117254 issued to Susarla et al. (hereinafter as “Susarla”) is shown to teach the amended limitations.

Susarla teaches the available space tracking metadata hierarchy tracks allocation of a plurality of sparse virtual space segments using a plurality of counters that provide a numerical value that specifies a number of sparse virtual space segments that are available (Susarla: [0025]; determining the number of devices at a hierarchical level, determining device capacities, determining respective address spaces...including determining the address space and the total amount of data that can be stored. [0027]; The first set of counters may be stored in any suitable format including a linked list, a tree, a table such as a hash table, an associative array, a state table, a flat file, a relational database, and/or other memory structure. An exemplary representation of the first set of counters 300 is shown in FIG. 3, and the values in the first set of counters 300 have been simplified for clarity. [0031]; the first set of counters 300 tracks data utilization throughout the entire address space. In yet further embodiments, the first set of counters 300 includes some information, such as time of last access, for each address range in the entire address space, and some information, such as an access count, for only those address ranges that are currently cached), wherein 

a first value of a first counter is based on at least a second value of a second counter and a third value of a third counter (Susarla: [0048]; recognizing access patterns across large data sets and for preloading a cache accordingly. [0050]; identify a hierarchical level of the memory structure to service the data transaction based on the first set of counters; identify a first data set within a cache of the memory structure to evict based on the first set of counters; and load a second data set into the cache based on the second set of counters), wherein

the first counter is associated at a first level in the available space tracking metadata hierarchy (Susarla: [0027]; The first set of counters may be stored in any suitable format including a linked list, a tree, a table such as a hash table, an associative array, a state table, a flat file, a relational database, and/or other memory structure. [0050]; identify a hierarchical level of the memory structure to service the data transaction based on the first set of counters; identify a first data set within a cache of the memory structure to evict based on the first set of counters; and load a second data set into the cache based on the second set of counters), wherein

the second counter and the third counter are associated with a second level in the available space tracking metadata hierarchy (Susarla: [0036]; The second set of counters 500 may record any suitable data access metric. In various embodiments, the second set of counters 500 records those address ranges experiencing data accesses in various time intervals. The second set of counters 500 may be stored in any suitable format including a linked list, a tree. [0050]; identify a hierarchical level of the memory structure to service the data transaction based on the first set of counters; identify a first data set within a cache of the memory structure to evict based on the first set of counters; and load a second data set into the cache based on the second set of counters), wherein 

the second level is below the first level in the available space tracking metadata hierarchy (Susarla: [0036]; identify a hierarchical level of the memory structure to service the data transaction based on the first set of counters; identify a first data set within a cache of the memory structure to evict based on the first set of counters; and load a second data set into the cache based on the second set of counters), wherein 

the first counter is a slice group counter (Susarla: [0031]; In some embodiments, the first set of counters 300 only tracks utilization of data that is currently cached, whereas in other embodiments, the first set of counters 300 tracks data utilization throughout the entire address space), and wherein 

the second counter is a sector counter or a slice counter (Susarla:[0041]; In some embodiments, the second set of counters 500 only tracks a subset of the total address space, for example, selected volumes of the total volumes, whereas in other embodiments, the second set of counters 500 tracks data utilization throughout the entire address space).  

		As such, Susarla teaches the amended limitations as discussed above. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-8, 13, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S Patent Application Publication 2013/0227236 issued to Flynn et al. (hereinafter as "Flynn") in view of U.S Patent Application Publication 2016/0117254 issued to Susarla et al. (hereinafter as “Susarla”).

	Regarding claim 1, Flynn teaches a method for processing requests, comprising: receiving a request to write data (Flynn: [0142]; In another case the write request only includes data or an indication of an amount of data and the allocation reply module 406 may reply by allocating LIDS sufficient for the write request and returning the allocated LIDS); 

in response to the request, identifying a sparse virtual space segment using an available space tracking metadata hierarchy (Flynn: [0074]; The logical address space may comprise a plurality (e.g., range) of logical identifiers. As used herein, a logical identifier (LID) refers to any identifier for referencing a storage resource (e.g., data), including, but not limited to: a logical block address (“LBA”), a cylinder/head/sector (“CHS”) address, a file name, an object identifier, an inode, a Universally Unique Identifier (“UUID”), a Globally Unique Identifier (“GUID”), a hash code, a signature, an index entry, a range, an extent, or the like. [0226]-[0227]; The validity metadata 1230 may be used to determine an available physical storage capacity of the non-volatile storage device 120 (e.g., a difference between physical capacity (or budgeted capacity) and the storage locations comprising valid data). The reverse map 1222 may be arranged by storage division (e.g. erase blocks) or erase region to enable efficient traversal of the physical storage space (e.g., to perform grooming operations, determine physical storage capacity, and so on). Alternatively, or in addition, the reverse map 1222 (or other datastructure) may comprise an indicator 1239 to track the available physical capacity of the non-volatile storage device 120 {See [0221]: FIG. 12 depicts another example of an index comprising a reverse map 1222, which may associate storage locations of the non-volatile storage device 120 with LIDs in the logical address space 136 {Examiner correlates the reverse map as the space tracking metadata hierarchy as the reverse map can perform allows a traversal through the storage division and indicates available physical capacity and the map determines a index mapping between the storage location of the non-volatile storage device with the logical address space} and see also [0472], “in FIG. 19A, a LID (e.g., address) 1900 is segmented into a first portion 1952 and a second portion 1954. In some embodiments, the first portion 1952 comprises “high-order” bits of the LID 1900, and the second portion comprises “low-order” bits. The first portion 1952 may serve as a reference or identifier, and the second portion 1952 may represent a range (e.g., block size) offset within a contiguous range of LIDs. In this manner, the storage layer 130 may logically segment or divide the sparse logical address space into segments of contiguous LIDs that can be efficiently allocated as a group); and 

initiating writing of the data to a physical segment, wherein the physical segment is associated with the sparse virtual space segment (Flynn: [0134]; A data storage request may comprise a request to store data corresponding to one or more LIDs that are allocated to the storage client 116, which are then bound to media storage locations. [0142]-[0143]; In another case the write request only includes data or an indication of an amount of data and the allocation reply module 406 may reply by allocating LIDS sufficient for the write request and returning the allocated LIDS. The storage layer 130 may expose portions of the logical address space maintained by the translation module 134 (e.g., index 1204) directly to storage clients 116 via the virtual storage interface 132 (or other interface). The storage clients 116 may use the virtual storage interface 132 to perform various functions including, but not limited to: identifying available logical capacity (e.g., particular LIDs or general LID ranges), determining available physical capacity, querying the health of the storage media 122, identifying allocated LIDs, identifying LIDs that are bound to media storage locations, etc {See [0129]; “the storage controller may maintain an index corresponding to the logical address space 136. FIG. 3D depicts one example of such an index 1204. The index 1204 may comprise a one or more entries 1205A-N. Each entry 1205A may correspond to a LID (or LID range or extent) 1217 in the logical address space 136. The entries 1205A-N may represent LIDs that have been allocated for use by one or more storage clients 116” and see also [0472], “in FIG. 19A, a LID (e.g., address) 1900 is segmented into a first portion 1952 and a second portion 1954…In this manner, the storage layer 130 may logically segment or divide the sparse logical address space into segments of contiguous LIDs that can be efficiently allocated as a group)).

	Flynn does not explicitly teach the available space tracking metadata hierarchy tracks allocation of a plurality of sparse virtual space segments using a plurality of counters that provide a numerical value that specifies a number of sparse virtual space segments that are available, wherein a first value of a first counter is based on at least a second value of a second counter and a third value of a third counter, wherein the first counter is associated at a first level in the available space tracking metadata hierarchy, wherein the second counter and the third counter are associated with a second level in the available space tracking metadata hierarchy, wherein the second level is below the first level in the available space tracking metadata hierarchy, wherein the first counter is a slice group counter, and wherein the second counter is a sector counter or a slice counter.

However, Susarla teaches the available space tracking metadata hierarchy tracks allocation of a plurality of sparse virtual space segments using a plurality of counters that provide a numerical value that specifies a number of sparse virtual space segments that are available (Susarla: [0025]; determining the number of devices at a hierarchical level, determining device capacities, determining respective address spaces...including determining the address space and the total amount of data that can be stored. [0027]; The first set of counters may be stored in any suitable format including a linked list, a tree, a table such as a hash table, an associative array, a state table, a flat file, a relational database, and/or other memory structure. An exemplary representation of the first set of counters 300 is shown in FIG. 3, and the values in the first set of counters 300 have been simplified for clarity. [0031]; the first set of counters 300 tracks data utilization throughout the entire address space. In yet further embodiments, the first set of counters 300 includes some information, such as time of last access, for each address range in the entire address space, and some information, such as an access count, for only those address ranges that are currently cached), wherein 

a first value of a first counter is based on at least a second value of a second counter and a third value of a third counter (Susarla: [0048]; recognizing access patterns across large data sets and for preloading a cache accordingly. [0050]; identify a hierarchical level of the memory structure to service the data transaction based on the first set of counters; identify a first data set within a cache of the memory structure to evict based on the first set of counters; and load a second data set into the cache based on the second set of counters), wherein

the first counter is associated at a first level in the available space tracking metadata hierarchy (Susarla: [0027]; The first set of counters may be stored in any suitable format including a linked list, a tree, a table such as a hash table, an associative array, a state table, a flat file, a relational database, and/or other memory structure. [0050]; identify a hierarchical level of the memory structure to service the data transaction based on the first set of counters; identify a first data set within a cache of the memory structure to evict based on the first set of counters; and load a second data set into the cache based on the second set of counters), wherein

the second counter and the third counter are associated with a second level in the available space tracking metadata hierarchy (Susarla: [0036]; The second set of counters 500 may record any suitable data access metric. In various embodiments, the second set of counters 500 records those address ranges experiencing data accesses in various time intervals. The second set of counters 500 may be stored in any suitable format including a linked list, a tree. [0050]; identify a hierarchical level of the memory structure to service the data transaction based on the first set of counters; identify a first data set within a cache of the memory structure to evict based on the first set of counters; and load a second data set into the cache based on the second set of counters), wherein 

the second level is below the first level in the available space tracking metadata hierarchy (Susarla: [0036]; identify a hierarchical level of the memory structure to service the data transaction based on the first set of counters; identify a first data set within a cache of the memory structure to evict based on the first set of counters; and load a second data set into the cache based on the second set of counters), wherein 

the first counter is a slice group counter (Susarla: [0031]; In some embodiments, the first set of counters 300 only tracks utilization of data that is currently cached, whereas in other embodiments, the first set of counters 300 tracks data utilization throughout the entire address space), and wherein 

the second counter is a sector counter or a slice counter (Susarla:[0041]; In some embodiments, the second set of counters 500 only tracks a subset of the total address space, for example, selected volumes of the total volumes, whereas in other embodiments, the second set of counters 500 tracks data utilization throughout the entire address space).  
It would have been obvious to a person of ordinary skill in the art , before the effective filing date of the invention, to modify Flynn (teaches receiving a request to write data by identifying a sparse virtual space segment using an available space tracking metadata hierarchy and initiating the write the data to a physical segment, wherein the physical segment is associated with the sparse virtual space segment) with the teachings of Susarla (teaches the available space tracking metadata hierarchy tracks allocation of a plurality of sparse virtual space segments using a plurality of counters that provide a numerical value that specifies a number of sparse virtual space segments that are available and a first value of a first counter is based on at least a second value of a second counter and a third value of a third counter, wherein the first counter is associated at a first level in the available space tracking metadata hierarchy, wherein the second counter and the third counter are associated with a second level in the available space tracking metadata hierarchy, wherein the second level is below the first level in the available space tracking metadata hierarchy, wherein the first counter is a slice group counter, and wherein the second counter is a sector counter or a slice counter). One of ordinary skill in the art would have been motivated to make such a combination of providing proficient performance in improving to reduce the unused space by tracking the content and physical location of the data objects stored within the containers by determining how big the other maps are and the memory usage information to provide better allocation (See Susarla: [0022]). In addition, the references (Flynn and Susarla) teach features that are directed to analogous art and they are directed to the same field of endeavor as Flynn and Susarla are directed to space efficiency when storing objects within the computer system.
	Regarding claim 7, the modification of Flynn and Gordon teaches claimed invention substantially as claimed, and Flynn further teaches the physical segment is a memory segment (Flynn: [0091]; The storage layer 130 may comprise an interface 138 configured to provide access to storage services and/or metadata 135 maintained by the storage layer 130. [0258]-[0259]; In some embodiments, the storage layer 130 is configured to segment the LIDs in the logical address space 136 into two or more portions. As shown in FIG. 19A, a LID 1900 is segmented into a first portion 1952 and a second portion 1954. The first portion 1952 may serve as a reference or identifier for a storage entity. As used herein, a storage entity refers to any data or data structure that is capable of being persisted to the non-volatile storage device 120; accordingly, a storage entity may include, but is not limited to: file system objects (e.g., files, streams, I-nodes, etc.), a database primitive (e.g., database table, extent, or the like), streams, persistent memory space).  

	Regarding claim 8, the modification of Flynn and Gordon teaches claimed invention substantially as claimed, and Flynn further teaches claimed invention substantially as claimed, and Flynn further teaches the memory segment is a segment of Persistent Memory (PMem) (Flynn: [0259]; accordingly, a storage entity may include, but is not limited to: file system objects (e.g., files, streams, I-nodes, etc.), a database primitive (e.g., database table, extent, or the like), streams, persistent memory space).  

	Regarding claim 13, Flynn teaches a non-transitory computer readable medium comprising instructions which (Flynn: [0089]; the storage layer 130 and/or one or more modules thereof may be embodied as one or more machine-readable instructions stored on the non-transitory storage media 114. The machine-readable storage medium 114 may comprise one or more persistent, non-transitory storage devices), when executed by a computer processor (Flynn: [0089]; The machine-readable storage media 114 may comprise machine-executable instructions configured to cause the computing device 110 (e.g., processor 111) to perform steps of one or more of the methods disclosed herein), enables the computer processor to perform a method for processing requests, the method comprising: receiving a request to write data (Flynn: [0142]; In another case the write request only includes data or an indication of an amount of data and the allocation reply module 406 may reply by allocating LIDS sufficient for the write request and returning the allocated LIDS); 

in response to the request, identifying a sparse virtual space segment using an available space tracking metadata hierarchy (Flynn: [0074]; The logical address space may comprise a plurality (e.g., range) of logical identifiers. As used herein, a logical identifier (LID) refers to any identifier for referencing a storage resource (e.g., data), including, but not limited to: a logical block address (“LBA”), a cylinder/head/sector (“CHS”) address, a file name, an object identifier, an inode, a Universally Unique Identifier (“UUID”), a Globally Unique Identifier (“GUID”), a hash code, a signature, an index entry, a range, an extent, or the like. [0226]-[0227]; The validity metadata 1230 may be used to determine an available physical storage capacity of the non-volatile storage device 120 (e.g., a difference between physical capacity (or budgeted capacity) and the storage locations comprising valid data). The reverse map 1222 may be arranged by storage division (e.g. erase blocks) or erase region to enable efficient traversal of the physical storage space (e.g., to perform grooming operations, determine physical storage capacity, and so on). Alternatively, or in addition, the reverse map 1222 (or other datastructure) may comprise an indicator 1239 to track the available physical capacity of the non-volatile storage device 120 {See [0221]: FIG. 12 depicts another example of an index comprising a reverse map 1222, which may associate storage locations of the non-volatile storage device 120 with LIDs in the logical address space 136 {Examiner correlates the reverse map as the space tracking metadata hierarchy as the reverse map can perform allows a traversal through the storage division and indicates available physical capacity and the map determines a index mapping between the storage location of the non-volatile storage device with the logical address space}); and 

initiating writing of the data to a physical segment, wherein the physical segment is associated with the sparse virtual space segment (Flynn: [0244]; At steps 1610, 1620, and 1630, the method 1600 may be initialized, present a logical storage space to one or more clients, and/or maintain metadata pertaining to logical operations performed by the method 1600. At step 1632, the method 1600 may maintain metadata pertaining to physical storage operations performed by the method 1600. The storage operations may include, but are not limited to: reserving physical storage capacity, canceling physical storage capacity reservations, storing data on the non-volatile storage device, deallocating physical storage capacity, grooming operations (e.g., garbage collection, error handling, and so on), physical storage space budgeting, and so on {See :[0221]; FIG. 12 depicts another example of an index comprising a reverse map 1222, which may associate storage locations of the non-volatile storage device 120 with LIDs in the logical address space 136}). 

Flynn does not explicitly teach the available space tracking metadata hierarchy tracks allocation of a plurality of sparse virtual space segments using a plurality of counters that provide a numerical value that specifies a number of sparse virtual space segments that are available, wherein a first value of a first counter is based on at least a second value of a second counter and a third value of a third counter, wherein the first counter is associated at a first level in the available space tracking metadata hierarchy, wherein the second counter and the third counter are associated with a second level in the available space tracking metadata hierarchy, wherein the second level is below the first level in the available space tracking metadata hierarchy, wherein the first counter is a slice group counter, and wherein the second counter is a sector counter or a slice counter.

However, Susarla teaches the available space tracking metadata hierarchy tracks allocation of a plurality of sparse virtual space segments using a plurality of counters that provide a numerical value that specifies a number of sparse virtual space segments that are available (Susarla: [0025]; determining the number of devices at a hierarchical level, determining device capacities, determining respective address spaces...including determining the address space and the total amount of data that can be stored. [0027]; The first set of counters may be stored in any suitable format including a linked list, a tree, a table such as a hash table, an associative array, a state table, a flat file, a relational database, and/or other memory structure. An exemplary representation of the first set of counters 300 is shown in FIG. 3, and the values in the first set of counters 300 have been simplified for clarity. [0031]; the first set of counters 300 tracks data utilization throughout the entire address space. In yet further embodiments, the first set of counters 300 includes some information, such as time of last access, for each address range in the entire address space, and some information, such as an access count, for only those address ranges that are currently cached), wherein 

a first value of a first counter is based on at least a second value of a second counter and a third value of a third counter (Susarla: [0048]; recognizing access patterns across large data sets and for preloading a cache accordingly. [0050]; identify a hierarchical level of the memory structure to service the data transaction based on the first set of counters; identify a first data set within a cache of the memory structure to evict based on the first set of counters; and load a second data set into the cache based on the second set of counters), wherein

the first counter is associated at a first level in the available space tracking metadata hierarchy (Susarla: [0027]; The first set of counters may be stored in any suitable format including a linked list, a tree, a table such as a hash table, an associative array, a state table, a flat file, a relational database, and/or other memory structure. [0050]; identify a hierarchical level of the memory structure to service the data transaction based on the first set of counters; identify a first data set within a cache of the memory structure to evict based on the first set of counters; and load a second data set into the cache based on the second set of counters), wherein

the second counter and the third counter are associated with a second level in the available space tracking metadata hierarchy (Susarla: [0036]; The second set of counters 500 may record any suitable data access metric. In various embodiments, the second set of counters 500 records those address ranges experiencing data accesses in various time intervals. The second set of counters 500 may be stored in any suitable format including a linked list, a tree. [0050]; identify a hierarchical level of the memory structure to service the data transaction based on the first set of counters; identify a first data set within a cache of the memory structure to evict based on the first set of counters; and load a second data set into the cache based on the second set of counters), wherein 

the second level is below the first level in the available space tracking metadata hierarchy (Susarla: [0036]; identify a hierarchical level of the memory structure to service the data transaction based on the first set of counters; identify a first data set within a cache of the memory structure to evict based on the first set of counters; and load a second data set into the cache based on the second set of counters), wherein 

the first counter is a slice group counter (Susarla: [0031]; In some embodiments, the first set of counters 300 only tracks utilization of data that is currently cached, whereas in other embodiments, the first set of counters 300 tracks data utilization throughout the entire address space), and wherein 

the second counter is a sector counter or a slice counter (Susarla:[0041]; In some embodiments, the second set of counters 500 only tracks a subset of the total address space, for example, selected volumes of the total volumes, whereas in other embodiments, the second set of counters 500 tracks data utilization throughout the entire address space).  
It would have been obvious to a person of ordinary skill in the art , before the effective filing date of the invention, to modify Flynn (teaches receiving a request to write data by identifying a sparse virtual space segment using an available space tracking metadata hierarchy and initiating the write the data to a physical segment, wherein the physical segment is associated with the sparse virtual space segment) with the teachings of Susarla (teaches the available space tracking metadata hierarchy tracks allocation of a plurality of sparse virtual space segments using a plurality of counters that provide a numerical value that specifies a number of sparse virtual space segments that are available and a first value of a first counter is based on at least a second value of a second counter and a third value of a third counter, wherein the first counter is associated at a first level in the available space tracking metadata hierarchy, wherein the second counter and the third counter are associated with a second level in the available space tracking metadata hierarchy, wherein the second level is below the first level in the available space tracking metadata hierarchy, wherein the first counter is a slice group counter, and wherein the second counter is a sector counter or a slice counter). One of ordinary skill in the art would have been motivated to make such a combination of providing proficient performance in improving to reduce the unused space by tracking the content and physical location of the data objects stored within the containers by determining how big the other maps are and the memory usage information to provide better allocation (See Susarla: [0022]). In addition, the references (Flynn and Susarla) teach features that are directed to analogous art and they are directed to the same field of endeavor as Flynn and Susarla are directed to space efficiency when storing objects within the computer system.
Regarding claim 17, the modification of Flynn and Gordon teaches claimed invention substantially as claimed, and Flynn further teaches the physical segment is a segment of Persistent Memory (PMem) (Flynn: [0259]; accordingly, a storage entity may include, but is not limited to: file system objects (e.g., files, streams, I-nodes, etc.), a database primitive (e.g., database table, extent, or the like), streams, persistent memory space).  

Regarding claim 18, the modification of Flynn, Shimizu, and Gordon teaches claimed invention substantially as claimed, and Flynn further teaches
 memory segment is one of a plurality of memory segments of Persistent Memory (PMem) (Flynn: [0259]; accordingly, a storage entity may include, but is not limited to: file system objects (e.g., files, streams, I-nodes, etc.), a database primitive (e.g., database table, extent, or the like), streams, persistent memory space).  

Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S Patent Application Publication 2013/0227236 issued to Flynn et al. (hereinafter as "Flynn") in view of U.S Patent Application Publication 2016/0117254 issued to Susarla et al. (hereinafter as “Susarla”) in further view of U.S Patent Application Publication 2008/0270461 issued to Gordon et al. (hereinafter as “Gordon”).

Regarding claim 3, the modification of Flynn and Susarla teaches claimed invention substantially as claimed, however the modification of Flynn and Susarla does not explicitly teach each counter of the plurality of counters is one selected from a group consisting of a segment counter, sector counter, a slice counter, and a slice group counter.

Gordon teaches each counter of the plurality of counters is one selected from a group consisting of a segment counter, sector counter, a slice counter, and a slice group counter(Gordon: [0048]; In order to pack multiple small objects together into extents of one or more blocks of the logical container, several metadata maps may be created. For each data object inserted, the object map tracks which block of the container the data object is stored in, and which parts of that block it is stored in, and the actual amount of data in a given block for that data object. For each block in use, there is a bitmap of which extents in that block are allocated to some data object. In addition, the metadata may include memory-loading or initialization data, which may be implemented using counters to count how big the other maps are, and memory usage information. The metadata may also include a list of block identifiers (IDs) which are only partially full, sorted by the number of extents free in each block and/or a list of object IDs which have been deallocated).  
It would have been obvious to a person of ordinary skill in the art , before the effective filing date of the invention, to modify Flynn (teaches receiving a request to write data by identifying a sparse virtual space segment using an available space tracking metadata hierarchy and initiating the write the data to a physical segment, wherein the physical segment is associated with the sparse virtual space segment) with the teachings of Susarla (teaches the available space tracking metadata hierarchy tracks allocation of a plurality of sparse virtual space segments using a plurality of counters that provide a numerical value that specifies a number of sparse virtual space segments that are available and a first value of a first counter is based on at least a second value of a second counter and a third value of a third counter, wherein the first counter is associated at a first level in the available space tracking metadata hierarchy, wherein the second counter and the third counter are associated with a second level in the available space tracking metadata hierarchy, wherein the second level is below the first level in the available space tracking metadata hierarchy, wherein the first counter is a slice group counter, and wherein the second counter is a sector counter or a slice counter) to further include the teachings of Gordon (teaches each counter of the plurality of counters is one selected from a group consisting of a segment counter, sector counter, a slice counter, and a slice group counter). One of ordinary skill in the art would have been motivated to make such a combination of providing proficient performance in improving to reduce the unused space by tracking the content and physical location of the data objects stored within the containers by determining how big the other maps are and the memory usage information to provide better allocation (See Gordon: [0048]). In addition, the references (Flynn, Susarla and Gordon) teach features that are directed to analogous art and they are directed to the same field of endeavor as Flynn, Susarla and Gordon are directed to space efficiency when storing objects within the computer system.
Regarding claim 15, the modification of Flynn and Susarla teaches claimed invention substantially as claimed, however the modification of Flynn and Susarla does not explicitly teach each counter of the plurality of counters is one selected from a group consisting of a segment counter, sector counter, a slice counter, and a slice group counter.

Gordon teaches each counter of the plurality of counters is one selected from a group consisting of a segment counter, sector counter, a slice counter, and a slice group counter (Gordon: [0048]; In order to pack multiple small objects together into extents of one or more blocks of the logical container, several metadata maps may be created. For each data object inserted, the object map tracks which block of the container the data object is stored in, and which parts of that block it is stored in, and the actual amount of data in a given block for that data object. For each block in use, there is a bitmap of which extents in that block are allocated to some data object. In addition, the metadata may include memory-loading or initialization data, which may be implemented using counters to count how big the other maps are, and memory usage information. The metadata may also include a list of block identifiers (IDs) which are only partially full, sorted by the number of extents free in each block and/or a list of object IDs which have been deallocated).  
It would have been obvious to a person of ordinary skill in the art , before the effective filing date of the invention, to modify Flynn (teaches receiving a request to write data by identifying a sparse virtual space segment using an available space tracking metadata hierarchy and initiating the write the data to a physical segment, wherein the physical segment is associated with the sparse virtual space segment) with the teachings of Susarla (teaches the available space tracking metadata hierarchy tracks allocation of a plurality of sparse virtual space segments using a plurality of counters that provide a numerical value that specifies a number of sparse virtual space segments that are available and a first value of a first counter is based on at least a second value of a second counter and a third value of a third counter, wherein the first counter is associated at a first level in the available space tracking metadata hierarchy, wherein the second counter and the third counter are associated with a second level in the available space tracking metadata hierarchy, wherein the second level is below the first level in the available space tracking metadata hierarchy, wherein the first counter is a slice group counter, and wherein the second counter is a sector counter or a slice counter) to further include the teachings of Gordon (teaches each counter of the plurality of counters is one selected from a group consisting of a segment counter, sector counter, a slice counter, and a slice group counter). One of ordinary skill in the art would have been motivated to make such a combination of providing proficient performance in improving to reduce the unused space by tracking the content and physical location of the data objects stored within the containers by determining how big the other maps are and the memory usage information to provide better allocation (See Gordon: [0048]). In addition, the references (Flynn, Susarla and Gordon) teach features that are directed to analogous art and they are directed to the same field of endeavor as Flynn, Susarla and Gordon are directed to space efficiency when storing objects within the computer system.
Claims 9-12, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S Patent Application Publication 2013/0227236 issued to Flynn et al. (hereinafter as "Flynn") in view of U.S Patent Application Publication 2016/0117254 issued to Susarla et al. (hereinafter as “Susarla”) in view of  U.S Patent Application Publication 2011/0314246 issued to Miller et al. (hereinafter as "Miller") in further view of U.S Patent Application Publication 2014/0279859 issued to Benjamin-Deckert et al. (hereinafter as “Benjamin-Deckert”).

	Regarding claim 9, the modification of Flynn and Susarla teaches claimed invention substantially as claimed, however the modification of Flynn and Susarla does not explicitly teach identifying the sparse virtual space segment using the available space tracking metadata hierarchy comprises: traversing the available space tracking metadata hierarchy to a sector counter that is associated with at least one unallocated sparse virtual space segment.

	Miller teaches identifying the sparse virtual space segment using the available space tracking metadata hierarchy comprises: traversing the available space tracking metadata hierarchy to a sector counter that is associated with at least one unallocated sparse virtual space segment (Miller: [0045]; In the case of a monolithic storage allocator, the monolithic storage allocator may traverse the allocation data structure 205 to determine an appropriate level from which to allocate storage and may allocate storage therefrom in response to an allocation request. Determining an appropriate level may be based on the size of storage requested by the allocation request, availability of storage of each level, contiguity of storage available at each level, other criteria, and the like); 
It would have been obvious to a person of ordinary skill in the art , before the effective filing date of the invention, to modify Flynn (teaches receiving a request to write data by identifying a sparse virtual space segment using an available space tracking metadata hierarchy and initiating the write the data to a physical segment, wherein the physical segment is associated with the sparse virtual space segment) with the teachings of Susarla (the available space tracking metadata hierarchy tracks allocation of a plurality of sparse virtual space segments using a plurality of counters that provide a numerical value that specifies a number of sparse virtual space segments that are available and a first value of a first counter is based on at least a second value of a second counter and a third value of a third counter, wherein the first counter is associated at a first level in the available space tracking metadata hierarchy, wherein the second counter and the third counter are associated with a second level in the available space tracking metadata hierarchy, wherein the second level is below the first level in the available space tracking metadata hierarchy, wherein the first counter is a slice group counter, and wherein the second counter is a sector counter or a slice counter) to further include the teachings of Miller (teaches traversing the available space tracking metadata hierarchy to a sector counter that is associated with at least one unallocated sparse virtual space segment). One of ordinary skill in the art would have been motivated to make such a combination of providing proficient performance in improving to reduce the unused space by tracking the region to make run to reserve the region for a specific spot to write according to the free space in the region to prevent allocators from allocating the space to other nodes (See Miller: [0052]). In addition, the references (Flynn, Susarla and Miller) teach features that are directed to analogous art and they are directed to the same field of endeavor as Flynn, Susarla and Miller are directed to space efficiency when storing objects within the computer system.
The modification of Flynn, Susarla, and Miller teaches claimed invention substantially as claimed, and however the modification of Flynn, Susarla, and Miller does not explicitly teach determining that a sparse virtual space sector associated with the sector counter is unlocked, wherein the sparse virtual space segment is located within the sparse virtual space sector; and in response to the determination, locking the sparse virtual space sector.

	Benjamin-Deckert teaches determining that a sparse virtual space sector associated with the sector counter is unlocked, wherein the sparse virtual space segment is located within the sparse virtual space sector (Benjamin-Deckert: [0071]-[0072]; In operation 516, the high key of the first of the two data nodes is stored to the parent index node prior to the high key of the corresponding data node when the parent index node comprises free space sufficient to store the high key of the first of the two data nodes. However, when the parent index node does not have free space sufficient to store the high key of the first of the two data nodes, in operation 518, a lock is created on any and all affected index nodes above the parent index node which are affected by a split of the parent index node); and 

in response to the determination, locking the sparse virtual space sector(Benjamin-Deckert: [0072]; However, when the parent index node does not have free space sufficient to store the high key of the first of the two data nodes, in operation 518, a lock is created on any and all affected index nodes above the parent index node which are affected by a split of the parent index node).  
It would have been obvious to a person of ordinary skill in the art , before the effective filing date of the invention, to modify Flynn (teaches receiving a request to write data by identifying a sparse virtual space segment using an available space tracking metadata hierarchy and initiating the write the data to a physical segment, wherein the physical segment is associated with the sparse virtual space segment) with the teachings of Susarla (the available space tracking metadata hierarchy tracks allocation of a plurality of sparse virtual space segments using a plurality of counters that provide a numerical value that specifies a number of sparse virtual space segments that are available and a first value of a first counter is based on at least a second value of a second counter and a third value of a third counter, wherein the first counter is associated at a first level in the available space tracking metadata hierarchy, wherein the second counter and the third counter are associated with a second level in the available space tracking metadata hierarchy, wherein the second level is below the first level in the available space tracking metadata hierarchy, wherein the first counter is a slice group counter, and wherein the second counter is a sector counter or a slice counter) to include the teachings of Miller (teaches traversing the available space tracking metadata hierarchy to a sector counter that is associated with at least one unallocated sparse virtual space segment) to further include the teachings of Benjamin-Deckert (teaches determining that a sparse virtual space sector associated with the sector counter is unlocked by determining the sparse virtual space segment is located within the sparse virtual space sector and in response to the determination by locking the sparse virtual space sector). One of ordinary skill in the art would have been motivated to make such a combination of providing proficient performance by maintaining the data integrity in such when a data record is inserted or updated the data record is locked to increase the security of the system to prevent unauthorized users from affecting the data and reducing the space (See Benjamin-Deckert: [0058]). In addition, the references (Flynn, Susarla, Miller, and Benjamin-Deckert) teach features that are directed to analogous art and they are directed to the same field of endeavor as Flynn, Susarla, Miller, and Benjamin-Deckert are directed to space efficiency when storing objects within the computer system.
Regarding claim 10, the modification of Flynn, Susarla, Miller, and Benjamin-Deckert teaches claimed invention substantially as claimed, Benjamin-Deckert further teaches unlocking the sparse virtual space sector after the writing of the data to the physical segment is complete(Benjamin-Deckert: [0075]; According to one embodiment, the method 500 may further comprise relinquishing the lock on the affected index nodes above the parent index node after updating the affected pointers therein, and relinquishing the lock on the corresponding data node after storing the new data record) .  

	Regarding claim 11, the modification of Flynn, Susarla, Miller, and Benjamin-Deckert teaches claimed invention substantially as claimed, and Miller further teaches traversing the available space tracking metadata hierarchy comprises selecting a slice group counter of a plurality of slice group counters to initiate the traversal (Miller: [0045]; In the case of a monolithic storage allocator, the monolithic storage allocator may traverse the allocation data structure 205 to determine an appropriate level from which to allocate storage and may allocate storage therefrom in response to an allocation request. Determining an appropriate level may be based on the size of storage requested by the allocation request, availability of storage of each level, contiguity of storage available at each level, other criteria, and the like).  

	Regarding claim 12, the modification of Flynn, Susarla, Miller, and Benjamin-Deckert teaches claimed invention substantially as claimed, and Miller further teaches the slice group counter is randomly selected from the plurality of slice group counters (Miller: [0037]; For example, some applications may seek to have blocks allocated from a specific physical portion of storage. These applications may provide a “hint” of a desired location on the storage for allocation space. In response, a search may be made of existing free space at one or more levels of a hierarchical data structure. The search may proceed by searching for large enough regions according to proximity to the “hinted” (e.g., desired) location. An allocator may then provide an indication of the closest free space to the desired location).  

	Regarding claim 19, the modification of Flynn and Susarla teaches claimed invention substantially as claimed, however the modification of Flynn and Susarla does not explicitly teach identifying the sparse virtual space segment using the available space tracking metadata hierarchy comprises: traversing the available space tracking metadata hierarchy to a sector counter that is associated with at least one unallocated sparse virtual space segment;

	Miller teaches identifying the sparse virtual space segment using the available space tracking metadata hierarchy comprises: traversing the available space tracking metadata hierarchy to a sector counter that is associated with at least one unallocated sparse virtual space segment (Miller: [0045]; In the case of a monolithic storage allocator, the monolithic storage allocator may traverse the allocation data structure 205 to determine an appropriate level from which to allocate storage and may allocate storage therefrom in response to an allocation request. Determining an appropriate level may be based on the size of storage requested by the allocation request, availability of storage of each level, contiguity of storage available at each level, other criteria, and the like); 
It would have been obvious to a person of ordinary skill in the art , before the effective filing date of the invention, to modify Flynn (teaches receiving a request to write data by identifying a sparse virtual space segment using an available space tracking metadata hierarchy and initiating the write the data to a physical segment, wherein the physical segment is associated with the sparse virtual space segment) with the teachings of Susarla (the available space tracking metadata hierarchy tracks allocation of a plurality of sparse virtual space segments using a plurality of counters that provide a numerical value that specifies a number of sparse virtual space segments that are available and a first value of a first counter is based on at least a second value of a second counter and a third value of a third counter, wherein the first counter is associated at a first level in the available space tracking metadata hierarchy, wherein the second counter and the third counter are associated with a second level in the available space tracking metadata hierarchy, wherein the second level is below the first level in the available space tracking metadata hierarchy, wherein the first counter is a slice group counter, and wherein the second counter is a sector counter or a slice counter) to further include the teachings of Miller (teaches traversing the available space tracking metadata hierarchy to a sector counter that is associated with at least one unallocated sparse virtual space segment). One of ordinary skill in the art would have been motivated to make such a combination of providing proficient performance in improving to reduce the unused space by tracking the region to make run to reserve the region for a specific spot to write according to the free space in the region to prevent allocators from allocating the space to other nodes (See Miller: [0052]). In addition, the references (Flynn, Susarla and Miller) teach features that are directed to analogous art and they are directed to the same field of endeavor as Flynn, Shimizu and Miller are directed to space efficiency when storing objects within the computer system.
	The modification of Flynn, Susarla, and Miller teaches claimed invention substantially as claimed, and however the modification of Flynn, Susarla, and Miller does not explicitly teach determining that a sparse virtual space sector associated with the sector counter is unlocked, wherein the sparse virtual space segment is located within the sparse virtual space sector; and in response to the determination, locking the sparse virtual space sector.

	Benjamin-Deckert teaches determining that a sparse virtual space sector associated with the sector counter is unlocked, wherein the sparse virtual space segment is located within the sparse virtual space sector (Benjamin-Deckert: [0071]-[0072]; In operation 516, the high key of the first of the two data nodes is stored to the parent index node prior to the high key of the corresponding data node when the parent index node comprises free space sufficient to store the high key of the first of the two data nodes. However, when the parent index node does not have free space sufficient to store the high key of the first of the two data nodes, in operation 518, a lock is created on any and all affected index nodes above the parent index node which are affected by a split of the parent index node); and

in response to the determination, locking the sparse virtual space sector (Benjamin-Deckert: [0072]; However, when the parent index node does not have free space sufficient to store the high key of the first of the two data nodes, in operation 518, a lock is created on any and all affected index nodes above the parent index node which are affected by a split of the parent index node).  
It would have been obvious to a person of ordinary skill in the art , before the effective filing date of the invention, to modify Flynn (teaches receiving a request to write data by identifying a sparse virtual space segment using an available space tracking metadata hierarchy and initiating the write the data to a physical segment, wherein the physical segment is associated with the sparse virtual space segment) with the teachings of Susarla (the available space tracking metadata hierarchy tracks allocation of a plurality of sparse virtual space segments using a plurality of counters that provide a numerical value that specifies a number of sparse virtual space segments that are available and a first value of a first counter is based on at least a second value of a second counter and a third value of a third counter, wherein the first counter is associated at a first level in the available space tracking metadata hierarchy, wherein the second counter and the third counter are associated with a second level in the available space tracking metadata hierarchy, wherein the second level is below the first level in the available space tracking metadata hierarchy, wherein the first counter is a slice group counter, and wherein the second counter is a sector counter or a slice counter) to include the teachings of Miller (teaches traversing the available space tracking metadata hierarchy to a sector counter that is associated with at least one unallocated sparse virtual space segment) to further include the teachings of Benjamin-Deckert (teaches determining that a sparse virtual space sector associated with the sector counter is unlocked by determining the sparse virtual space segment is located within the sparse virtual space sector and in response to the determination by locking the sparse virtual space sector). One of ordinary skill in the art would have been motivated to make such a combination of providing proficient performance by maintaining the data integrity in such when a data record is inserted or updated the data record is locked to increase the security of the system to prevent unauthorized users from affecting the data and reducing the space (See Benjamin-Deckert: [0058]). In addition, the references (Flynn, Susarla, Miller, and Benjamin-Deckert) teach features that are directed to analogous art and they are directed to the same field of endeavor as Flynn, Susarla, Miller, and Benjamin-Deckert are directed to space efficiency when storing objects within the computer system.
	Regarding claim 20, the modification of Flynn, Susarla, Miller, and Benjamin-Deckert teaches claimed invention substantially as claimed, Miller further teaches traversing the available space tracking metadata hierarchy comprises selecting a slice group counter of a plurality of slice group counters to initiate the traversal (Miller: [0045]; In the case of a monolithic storage allocator, the monolithic storage allocator may traverse the allocation data structure 205 to determine an appropriate level from which to allocate storage and may allocate storage therefrom in response to an allocation request. Determining an appropriate level may be based on the size of storage requested by the allocation request, availability of storage of each level, contiguity of storage available at each level, other criteria, and the like), and wherein 

the slice group counter is randomly selected from the plurality of slice group counters (Miller: [0037]; For example, some applications may seek to have blocks allocated from a specific physical portion of storage. These applications may provide a “hint” of a desired location on the storage for allocation space. In response, a search may be made of existing free space at one or more levels of a hierarchical data structure. The search may proceed by searching for large enough regions according to proximity to the “hinted” (e.g., desired) location. An allocator may then provide an indication of the closest free space to the desired location).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S Patent 8,312,242 issued to Casper et al. (hereinafter as “Casper”) teaches a hierarchical bitmap tree in a storage system in which stores available and unavailable memory space where the data exists. 
U.S Patent Application Publication 2010/0115009 issued to Callahan et al. (hereinafter as “Callahan”) teaches to divide a cluster file system where the segment includes multiple counters to measure data to check inconsistencies.




				Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW N HO whose telephone number is (571)270-0590. The examiner can normally be reached M-F 10:30 -7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
11/22/2022
/ANDREW N HO/Examiner
Art Unit 2162


/PIERRE M VITAL/Supervisory Patent Examiner, Art Unit 2162